DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 was considered by the examiner.
Drawings
The drawings filed on 12/23/2019 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISHIKURO (US 2010/0247146 A1).
 Ishikuro teaches, regarding claim 1, an image forming apparatus comprising:  an image forming unit (shown in figure 1) configured to form an image on a sheet; a housing storing therein the image forming unit and including a discharge tray u2 at an upper portion thereof, the housing having a particular end; a first transport unit (sheet down; near tray 51) configured to transport, along a first transport path, the sheet transported from the image forming unit to the discharge tray u2; a second transport unit (face up; sheet path near roller 
Regarding claim 2, the image forming apparatus further comprising a transport roller pair 32U disposed downstream of the image forming unit in a sheet transport direction and configured to transport the sheet, wherein the flap has, at one end thereof, a first swing axis and, at the other end thereof, a swing end portion swingable about the first swing axis, and the swing end portion of the flap 51 having moved to the second position in response to opening of the first cover is located opposite to the first cover relative to a tangent to a nip between the transport roller pair (figure 11 shows the position of the flap 51 and the open cover 52).
Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Watanabe (6,179,287) teaches a structure for a .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 


/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        


QG